 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   KEITH RAWLINS,

                                Plaintiff,                  CASE NO. 2:19-cv-01905-RSM-BAT
 8
             v.                                             ORDER GRANTING EXTENSION
 9                                                          OF PRETRIAL DEADLINES
10   DON MARLOW, et al.,

                                Defendant.
11

12          Plaintiff, proceeding pro se in this civil rights action pursuant to 42 U.S.C. § 1983, moves

13   for a thirty (30) day extension of the deadline for completing discovery. Dkt. 23. Plaintiff

14   contends he was misinformed that he should file his discovery requests with the Court rather

15   than sending them to the defendants and that this has delayed the discovery process. Id.

16   Defendants did not file opposition to plaintiff’s motion.

17          Plaintiff’s motion is GRANTED. The pretrial scheduling order is amended as follows:

18      •   All discovery shall be completed by May 27, 2020.

19      •   Dispositive motions must be filed by June 27, 2020.
20      The Clerk shall provide a copy of this order to the parties.

21          DATED this 14th day of April, 2020.

22

23                                                               A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge

     ORDER GRANTING EXTENSION OF
     PRETRIAL DEADLINES - 1
